               Case 18-10303-EPK      Doc 37     Filed 06/06/19   Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           WEST PALM BEACH DIVISION
                              www.flsb.uscourts.gov

 IN RE:                                                  CASE NO.: 18-10303-EPK
                                                         Chapter 13
 FLORANCE GENE THOMPSON,

          Debtor.
                                             /


             DEBTOR FLORANCE GENE THOMPSON’S OBJECTION TO
           CLAIM OF MICHIGAN DEPARTMENT OF TREASURY (CLAIM #7)

                         IMPORTANT NOTICE TO CREDITOR:
                       THIS IS AN OBJECTION TO YOUR CLAIM

       This objection seeks either to disallow or reduce the amount or change the
priority status of the claim filed by you or on your behalf. Please read this objection
carefully to identify which claim is objected to and what disposition of your claim
is recommended.

        If you disagree with the objection or the recommended treatment, you must
file a written response WITHIN 30 DAYS from the date of service of this objection,
explaining why your claim should be allowed as presently filed, and you must serve
a copy to the undersigned attorney OR YOUR CLAIM MAY BE DISPOSED OF IN
ACCORDANCE WITH THE RECOMMENDATION IN THIS OBJECTION.

      If your entire claim is objected to and this is a chapter 11 case, you will not
have the right to vote to accept or reject any proposed plan of reorganization until
the objection is resolved, unless you request an order pursuant to Bankruptcy Rule
3018(a) temporarily allowing your claim for voting purposes.

       The written response must contain the case name, case number, and must
be filed with the Clerk of the United States Bankruptcy Court.

     Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1, the debtor(s) object(s)

to the following claims filed in this case and on the grounds set forth therein. Accordingly,

the claims should be stricken and disallowed.
              Case 18-10303-EPK          Doc 37   Filed 06/06/19   Page 2 of 3




 Name of              Claim                                 Basis for Objection and
 Claimant             Amount         Claim Number           Recommended Disposition
                                                            Claim has been satisfied and
 Michigan                                                   no tax is due to the Michigan
 Department of        $1,293.30      7                      Department     of    Treasury.
 Treasury                                                   Claim shall be stricken.


       WHEREFORE, the Debtors respectfully request this Court enter an order

sustaining this Objection, disallowing the Claims listed above, and granting such other

and further relief as may be just.

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District

Court for the Southern District of Florida and I am in compliance with the additional

qualifications to practice in this court set forth in Local Rule 2090-1(A) and that a true and

correct copy of the foregoing was furnished via U.S. Mail to the parties listed on the

attached mail list this 6th day of June 2019.

                                                   KELLEY, FULTON & KAPLAN, P.L.
                                                   Attorneys for the Debtor
                                                   1665 Palm Beach Lakes Blvd., Ste 1000
                                                   West Palm Beach, FL 33401
                                                   Phone (561) 491-1200
                                                   Facsimile (561) 684-3773

                                                   By: /s/ Dana Kaplan, Esq.
                                                       Dana Kaplan, ESQUIRE
                                                       Florida Bar 44315


Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email
notice/service for this case.

   •   Elizabeth W Eckhart eeckhart@logs.com,
       electronicbankruptcynotices@logs.com
              Case 18-10303-EPK       Doc 37    Filed 06/06/19    Page 3 of 3



   •   Dana L Kaplan dana@kelleylawoffice.com,
       tina@kelleylawoffice.com;craig@kelleylawoffice.com;cassandra@kelleylawoffice.
       com;kaplandr75945@notify.bestcase.com;Debbie@kelleylawoffice.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   Robin R Weiner ecf@ch13weiner.com;ecf2@ch13weiner.com

Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service
for this case (who therefore require manual noticing/service). You may wish to use your
mouse to select and copy this list into your word processing program in order to create
notices or labels for these recipients.

       Michigan Department of Treasury
       P.O. Box 30168
       Lansing, MI 48909
